Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. U.S. PGPUB No. 2004/0255070 in view of Schutte, U.S. Patent No. 6,092,138.

Per Claim 1, Larson discloses:
a bus arbitration circuit (I2C router 250/350) comprising:
a first bus port connected to a host bus (Port 210 and bus 240);
a second bus port connected to a local bus (Port 235a and bus 241);
a first output circuit having an output port connected to the first bus port (Figure 5; High-Speed port 510 comprises circuitry which may output signals to bus 240/540.);
a second output circuit having an output port connected to the second bus port (I/O port 550 comprises circuitry which may output signals to bus 541.);
a control circuit (Paragraph 153 and Fig. 16, control logic 1640; Paragraph 170 and Fig. 18, control logic 1840) comprising a first input port, a second input port, a control signal output port, and an output port, wherein the first input port receives data of the first bus port, the second input port receives data of the second bus port, and data is outputted from the output port of the control circuit to an input port of the first output circuit (Paragraphs 153 and 170, Figures 16 and 18; Control logic 1840 is connected to both the bus ports 1820 and 1815, thereby receiving inputs from buses 1855 and 1845. Control logic 1840 comprises ports to output control signals to control communications on the bus ports 1615-1630.);
and a debug connector circuit (1865) having an input port connected to the first bus port, a control port connected to the control signal output port of the control circuit, and an output port from which data of the host bus is outputted to an input port of the second output circuit (Paragraph 170, Figure 18; Debug connector circuit 1865 is connected to the first bus 1845 via bus port 1815, connected to internal bus 1810, and connected to control logic 1840.).
Larson does not specifically teach that the debug connector 1865 is a “switch circuit”.

However, Schutte similarly teaches bridging I2C buses (bus segments) and teaches implementing switches within the bridge in order to provide the desired connection between the devices/buses (Col. 5 lines 35-48).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the debug connector circuit of Larson by utilizing switches, as taught by Larson, because switches are basic building block computing components for selectively connecting communication mediums and/or components.

Per Claim 3, Schutte further teaches wherein the first output circuit and the second output circuit are composed of NMOS transistors (Col. 4 lines 47-61, Col. 14 lines 42-54). As previously discussed in the rejection of Claim 1, transistor circuits are well-known to be used to provide selective connection between buses/components in a bus bridge.Per Claim 5, Larson discloses a data transfer system (system 200) comprising: a master IC (management processor 201) connected to a host bus (240); the bus arbitration circuit according to claim 1 connected to the host bus (See rejection of Claim 1 above. Figure 2); a local bus (241) connected to the bus arbitration circuit; and a slave IC (FRU 220) connected to the local bus.

Larson does not specifically teach both a master and a slave connected to the I2C router via the same bus.

However, Schutte further teaches a master and a slave connected to an I2C bus bridge via the same bus segment (Col. 6 lines 11-21, Figure 1).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement both master and slave devices on the first bus of Larson as many devices are capable of operating as both a master or a slave at any given time, as taught by Schutte.
Per Claim 7, please refer to the above rejection of Claims 1, 3 and 5, as the limitations are substantially similar and have already been addressed.

Allowable Subject Matter
Claims 2, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 2 is considered to differentiate over the prior art due to the specific claimed connection between the flip-flop circuit and other respective ports, when considered in combination with the limitations of Claim 1.

Claim 4 inherits the allowable subject matter of Claim 2.

Claim 6 inherits the allowable subject matter of Claim 2, however, Claim 2 depends on rejected Claim 1. Therefore, in order for Claim 6 to be considered allowable, Claim 1 would need to be amended to include the limitations of Claim 2 (as well as Claim 6 amended to reflect a cancellation of Claim 2).

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186